UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7991



BLAKE KELLER,

                                           Petitioner - Appellant,

          versus


ALBERTO R. GONZALES, United States Attorney
General; HARLEY G. LAPPIN, Director, Bureau of
Prisons; LISA HOLLINGSWORTH, Warden, Federal
Correctional Institution Cumberland,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-01303-PJM)


Submitted:   May 11, 2007                     Decided:   June 4, 2007


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Blake Keller, Appellant Pro Se.     Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Blake Keller, a federal prisoner,            appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Keller v. Gonzales, No. 8:06-cv-01303-PJM (D.

Md. Nov. 15, 2006).             We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented    in   the

materials      before     the    court   and     argument   would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                         - 2 -